 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        CODY MOODY,                                          CASE NO. 17-6081 RJB
11
                                   Plaintiff,                ORDER GRANTING
12              v.                                           DEFENDANTS’ MOTION FOR
                                                             SUMMARY JUDGMENT
13      OFFICER EUGENE DUPREY (#1P77), as
        agent and in his individual capacity,
14      OFFICER JAMES ESSLINGER, as agent
        and in his individual capacity, and
15      THURSTON COUNTY, WASHINGTON,
16                                 Defendants.

17
            THIS MATTER comes before the Court the Defendants’ Motion for Summary Judgment.
18
     Dkt. 22. The Court has reviewed the pleadings filed regarding the motion and the remaining file.
19
            On December 29, 2018, Plaintiff filed this civil rights case, alleging that the Defendant
20
     Thurston County police officers violated his fourth amendment right to be free from the use of
21
     excessive force when they arrested him. Dkt. 1. Plaintiff also makes a fourth amendment claim
22
     against Thurston County, Washington for failure to train and failure to supervise the officers. Id.
23
     He seeks damages, attorneys’ fees and costs. Id.
24


     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT - 1
 1            On September 4, 2018, Plaintiff’s counsels’ motions to withdraw were granted, as was

 2   the Plaintiff’s motion for a six month extension on all deadlines. Dkt. 18. The deadline to file a

 3   motion for summary judgment was extended to February 19, 2019. Dkt. 19. No other lawyers

 4   have appeared for Plaintiff; he is proceeding pro se.

 5            On January 4, 2019, the Defendants timely filed the instant motion for summary

 6   judgment (Dkt. 22) and filed a notice to Plaintiff pursuant to Rand v. Rowland, 154 F.3d 952 (9th

 7   Cir 1998) regarding motions for summary judgment (Dkt. 26). The Plaintiff did not respond to

 8   the motion for summary judgment. For the reasons provided, the motion for summary judgment

 9   (Dkt. 22) should be granted.

10                                               I.      FACTS

11         On December 31, 2014 to January 1, 2015 (until about 2:30 a.m.) the Plaintiff consumed an

12   unknown quantity of beer and tequila, while at a house party at Hemphill Drive SE, Olympia,

13   Washington. Dkt. 23, at 7. Around 3:30 a.m. on January 1, 2015, Defendants Thurston County

14   Sheriff’s Deputies James Esslinger and Eugene Duprey were dispatched to a home near the

15   house party on a complaint that a drunk and disorderly person (who we now know was the

16   Plaintiff) was trying to force his way into a home. Dkts. 24, at 1 and 25, at 1. The homeowner

17   reported that he did not know the Plaintiff and he asserted that the Plaintiff was attempting to

18   provoke a fight. Id. The homeowner told the deputies that the Plaintiff was able to get the

19   doorknob lock open, but the door was also dead-bolted, preventing the Plaintiff’s entry. Dkt. 25,

20   at 3. The homeowner tried to get the Plaintiff to leave several times, but finally called the police.

21   Id.

22         Deputy Duprey was the first to arrive on the scene. Dkt. 25, at 2. According to Deputy

23   Duprey, the Plaintiff was yelling, acting erratically, and even after Deputy Duprey identified

24


     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT - 2
 1   himself as a law enforcement officer, the Plaintiff continued to scream. Id. The Plaintiff refused

 2   to comply with verbal commands and kept concealing his right hand. Id.

 3       The Plaintiff was in the carport of the residence when the Deputy Esslinger made contact

 4   with him. Dkts. 24, at 2. The Plaintiff was, at times, uncooperative, and had significant mood

 5   swings – he was passive at some points and aggressive at others; making threats to “kill” the

 6   deputies. Dkts. 24, at 2 and 25, at 2. He finally sat down and put his hands out in front of

 7   himself. Id. A search of his right pocket revealed a pocket knife. Dkt. 25, at 2.

 8       He was placed under arrest for attempted residential burglary. Dkt. 25, at 3. Due to his

 9   behavior, he was placed in handcuffs and leg restraints. Dkts. 24, at 2 and 25 at 3. According to

10   the deputies, the Plaintiff did not complain of any pain and neither deputy observed an injury on

11   the Plaintiff. Id.

12                                            II.     DISCUSSION

13           A. SUMMARY JUDGMENT STANDARD

14           Summary judgment is proper only if the pleadings, the discovery and disclosure materials

15   on file, and any affidavits show that there is no genuine issue as to any material fact and that the

16   movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56 (c). The moving party is

17   entitled to judgment as a matter of law when the nonmoving party fails to make a sufficient

18   showing on an essential element of a claim in the case on which the nonmoving party has the

19   burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1985). There is no genuine issue

20   of fact for trial where the record, taken as a whole, could not lead a rational trier of fact to find

21   for the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586

22   (1986)(nonmoving party must present specific, significant probative evidence, not simply “some

23   metaphysical doubt.”). See also Fed. R. Civ. P. 56 (d). Conversely, a genuine dispute over a

24


     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT - 3
 1   material fact exists if there is sufficient evidence supporting the claimed factual dispute,

 2   requiring a judge or jury to resolve the differing versions of the truth. Anderson v. Liberty

 3   Lobby, Inc., 477 U.S. 242, 253 (1986); T.W. Elec. Service Inc. v. Pacific Electrical Contractors

 4   Association, 809 F.2d 626, 630 (9th Cir. 1987).

 5          The determination of the existence of a material fact is often a close question. The court

 6   must consider the substantive evidentiary burden that the nonmoving party must meet at trial –

 7   e.g., a preponderance of the evidence in most civil cases. Anderson, 477 U.S. at 254, T.W. Elect.

 8   Service Inc., 809 F.2d at 630. The court must resolve any factual issues of controversy in favor

 9   of the nonmoving party only when the facts specifically attested by that party contradict facts

10   specifically attested by the moving party. The nonmoving party may not merely state that it will

11   discredit the moving party’s evidence at trial, in the hopes that evidence can be developed at trial

12   to support the claim. T.W. Elect. Service Inc., 809 F.2d at 630 (relying on Anderson, supra).

13   Conclusory, non-specific statements in affidavits are not sufficient, and “missing facts” will not

14   be “presumed.” Lujan v. National Wildlife Federation, 497 U.S. 871, 888-89 (1990).

15          B. SECTION 1983 AND QUALIFIED IMMUNITY GENERALLY

16      In order to maintain a claim under 42 U.S.C. § 1983, a plaintiff must show that (1) the

17   conduct complained of was committed by a person acting under color of state law, and that (2)

18   the conduct deprived a person of a right, privilege, or immunity secured by the Constitution or

19   laws of the United States. Parratt v. Taylor, 451 U.S. 527, 535 (1981), overruled on other

20   grounds, Daniels v. Williams, 474 U.S. 327 (1986). Section 1983 is the appropriate avenue to

21   remedy an alleged wrong only if both of these elements are present. Haygood v. Younger, 769

22   F.2d 1350, 1354 (9th Cir. 1985), cert. denied, 478 U.S. 1020 (1986). To state a civil rights claim,

23   a plaintiff must set forth the specific factual bases upon which he claims each defendant is liable.

24


     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT - 4
 1   Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980). Vague and conclusory allegations of

 2   official participation in a civil rights violations are not sufficient to support a claim under § 1983.

 3   Ivey v. Board of Regents, 673 F.2d 266 (9th Cir. 1982).

 4       Individual defendants in a § 1983 action are entitled to qualified immunity from damages for

 5   civil liability if their conduct does not violate clearly established statutory or constitutional rights

 6   of which a reasonable person would have known. Pearson v. Callahan, 129 S. Ct. 808, 815

 7   (2009)(quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). Qualified immunity balances

 8   two important interests: the need to hold public officials accountable when they exercise power

 9   irresponsibly and the need to shield officials from harassment, distraction, and liability when

10   they perform their duties reasonably. Harlow, at 815. Whether a reasonable officer could have

11   believed his or her conduct was proper is a question of law for the court and should be

12   determined at the earliest possible point in the litigation. Act Up!/Portland v. Bagley, 988 F.2d

13   868, 872-73 (9th Cir. 1993).

14       In analyzing a qualified immunity defense, a court must determine: (1) whether a

15   constitutional right has been violated considering the facts in the light most favorable to the party

16   asserting the injury; and (2) whether the right was clearly established when viewed in the

17   specific context of the case. Saucier v. Katz, 121 S.Ct. 2151, 2156 (2001). A court has

18   discretion to consider the second Saucier factor first, “whether the right was clearly established.”

19   Pearson, at 236. The plaintiff bears the burden of proving that the particular federal right was

20   violated and was clearly established at the time. Isayeva v. Sacramento Sheriff's Dep't, 872 F.3d

21   938, 946 (9th Cir. 2017).

22       A county or municipality is responsible for a constitutional violation only when an action

23   taken pursuant to a county or municipal policy of some nature caused the violation. Monell v.

24


     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT - 5
 1   Dep't of Soc. Servs., 436 U.S. 658, 690–91, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978). A claim

 2   against a county official in their official capacity is “no different” than a claim against the

 3   county. See Will v. Dept. of State Police, 491 U.S. 58, 71 (1989).

 4          C. CLAIM FOR VIOLATION OF THE FOURTH AMENDMENT AGAINST
               THE INDIVIDUAL OFFICERS
 5
        The Fourth Amendment to the United States Constitution protects people against
 6
     “unreasonable searches and seizures.” “[D]etermining whether the use of force to effect a
 7
     seizure was unreasonable under the Fourth Amendment—and therefore unlawful—requires a
 8
     careful balancing of the nature and quality of the intrusion on the individual’s Fourth
 9
     Amendment interests against the countervailing governmental interests at stake.” Isayeva v.
10
     Sacramento Sheriff's Dep't, 872 F.3d 938, 946–47 (9th Cir. 2017)(internal citations omitted).
11
            The Defendants’ motion for summary judgment (Dkt. 22) should be granted and the
12
     fourth amendment claims asserted against the individual officers should be dismissed. There is
13
     no showing that the force used here was not reasonable. The nature and intrusion on the
14
     Plaintiff’s rights were relatively minimal. There is no showing to the contrary. Further, the
15
     government’s interests in using some force were significant. The Plaintiff had been accused of
16
     attempting to break into someone’s home, was armed with a knife, was not compliant, was acting
17
     erratically, and threatening the officers. On balance, the use of force here was reasonable – the
18
     “nature and quality of the intrusion” on the Plaintiff’s Fourth Amendment interests was minimal
19
     and considering the totality of the circumstances, the countervailing governmental interests at
20
     stake outweighed his individual interests. Isayeva, at 946-47. No violation of the Plaintiff’s
21
     fourth amendment rights occurred. The claims asserted against the individual officers should be
22
     dismissed.
23

24


     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT - 6
 1          D. CLAIM FOR VIOLATION OF THE FOURTH AMENDMENT AGAINST
               THE COUNTY
 2
        The Plaintiff’s Fourth Amendment rights were not violated – that the force used was not
 3
     excessive in the circumstances. Where a Court determines that excessive force was not used and
 4
     dismissed the claim against individual officers, county liability for the alleged unconstitutional
 5
     use of such force is precluded. Fairley v. Luman, 281 F.3d 913, 916 (9th Cir. 2002). The
 6
     Plaintiff’s claims against Thurston County should also be dismissed.
 7
                                                III.    ORDER
 8
            It is ORDERED that:
 9
                •   The Defendants’ Motion for Summary Judgment (Dkt. 22) IS GRANTED; and
10
                •   This case IS DISMISSED.
11
            The Clerk of the Court is directed to send uncertified copies of this Order to all counsel
12
     of record, to Mr. Moody, and to any party appearing pro se at said party’s last known address.
13
            Dated this 5th day of February, 2019.
14

15                                         A
                                           ROBERT J. BRYAN
16
                                           United States District Judge
17

18

19

20

21

22

23

24


     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT - 7
